The plaintiff's petition in the nature of a bill of review to set the judgment of the trial court aside shows that Freel, now deceased, had a meritorious defense in the trial court, and that through the fraud of the appellee he was deprived of the right to present it. It shows the issuance and levy of an execution. The judgment which this proceeding seeks to set aside is rendered personally against Freel for the amount of the claim of Cameron  Co., and Campbell, as administrator, seeks to set it aside as being void. While the appellant's petition does not show whether Cameron  Co. filed the necessary claim in order to entitle it to foreclose a mechanic's lien upon the property of Freel, deceased, it does show that the material was furnished to Sabens alone, who was an independent contractor, and who alone was personally responsible to Cameron  Co., and that it was not furnished at the instance or request of Freel. As against a general demurrer, the petition is sufficient to show that Freel had made no contract with Cameron 
Co. entitling it to a personal judgment against him, and that the purchase of the lumber was not authorized by him either directly or indirectly; that no partnership existed between Freel and Sabens. It shows that the building contract between Sabens, the independent contractor, and Freel, the owner of the land, was duly recorded, and that Cameron  Co. had notice of its terms. Fox et al. v. Christopher Simpson Iron Works Co. (Tex.Civ.App.) 199 S.W. 833; Burk Burnett-Mann Oil Co. v. Robertson (Tex.Civ.App.) 240 S.W. 1046; Lonergan v. San Antonio Loan  Trust Co., 101 Tex. 63, 104 S.W. 1061,106 S.W. 876, 22 L.R.A. (N. S.) 364, 130 Am. St. Rep. 803; Wilkerson 
Satterfield v. McMurry (Tex.Civ.App.) 167 S.W. 275; Owen v. Griffin (Tex.Civ.App.) 34 S.W.2d 333; *Page 868 
Sunset Brick  T. Co. v. Stratton (Tex.Civ.App.) 53 S.W. 703; Owens v. Caraway (Tex.Civ.App.) 110 S.W. 474; Sens v. Trentune, 54 Tex. 218; Alberti v. Moore, 20 Okla. 78, 93 P. 543, 14 L.R.A. (N. S.) 1036; Volker-Scowcroft Lumber Co. v. Vance, 36 Utah, 348, 103 P. 970, 24 L.R.A. (N. S.) 321, Ann.Cas. 1912A, 124; 9 C.J. 835, 836.
I therefore dissent from Judge RANDOLPH'S holding that the petition is insufficient, and Judge JACKSON concurs in this opinion.
For the reasons stated, the trial court erred in sustaining the general demurrer, and the judgment is reversed, and the cause remanded.